 Case 1-16-13719-cjf     Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53     Desc
                            Main Document    Page 1 of 13


                          UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WISCONSIN



In re:                                                      Case No.: 16-13719-11

         SCHROEDER BROTHERS FARMS
         OF CAMP DOUGLAS LLP,

                            Debtor.



                             MEMORANDUM DECISION


         Schroeder Brothers Farms of Camp Douglas LLP ("Debtor") filed a

Chapter 11 petition on November 2, 2016. The Court confirmed the Debtor's

Plan on June 20, 2018. The matters here are the Motion by the Official

Committee of Unsecured Creditors for Appointment of Liquidating Trustee (the

"Motion") and Debtor's Motion to Convert to Chapter 12.

                                      BACKGROUND


         The Court confirmed the Debtor's Plan. Article XIII of the Plan is entitled

"Liquidation Provision." It requires the Debtor, on the 15th day of each month,

to provide to the Committee written verification it has made the required Plan

payments for the preceding month. If the Debtor defaults, the Committee could

provide written notice to the Debtor of any such default. The Debtor then has

thirty days to cure and provide written verification of the cure. Failure to cure

within thirty days "is grounds for the appointment of a Liquidating Trustee."

         In August 2018, the Debtor and Committee exchanged emails. On

August 3, the Debtor emailed the Committee stating the milk assignment was

"very veiy very far away" from the amounts necessaiy to make monthly
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 2 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 3 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 4 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 5 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 6 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 7 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 8 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                         Main Document    Page 9 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                        Main Document     Page 10 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                        Main Document     Page 11 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                        Main Document     Page 12 of 13
Case 1-16-13719-cjf   Doc 222 Filed 05/30/19 Entered 05/30/19 12:19:53   Desc
                        Main Document     Page 13 of 13
